NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-3967
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                    MARK MELVIN,
                                   AKA Jihad Jacobs,
                                    AKA Mark Hall,
                                                  Appellant
                                   ________________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. No. 2-99-cr-00560-002)
                   Honorable Susan D. Wigenton, U.S. District Judge
                                 ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 17, 2020

             Before: JORDAN, KRAUSE, and RESTREPO, Circuit Judges


                           (Opinion filed: November 20, 2020)

                                   ________________

                                      OPINION*
                                   ________________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Following his convictions for armed robbery, in violation of 18 U.S.C. § 1951, and

conspiracy to distribute narcotics, in violation of 21 U.S.C. § 846, Appellant Mark Melvin

was sentenced to 108 months’ imprisonment and five years of supervised release. Less

than two years into that term of supervised release, however, he was arrested for multiple

violations of its terms and sentenced to an additional term of imprisonment. Following his

release, he again violated the conditions of his supervision and was sentenced, pursuant to

18 U.S.C § 3583(e), to a 14-month term of imprisonment to run consecutive to his then-

pending state sentence. Melvin now challenges the consecutive nature of that sentence as

substantively unreasonable. Because the District Court acted well within its discretion, we

will affirm.1

I.     Discussion

       Melvin’s sole contention on appeal is that because the sentence imposed by the

District Court was consecutive, rather than concurrent, it was “‘greater than necessary’ to

accomplish the goals of sentencing,” Kimbrough v. United States, 552 U.S. 85, 101

(2007) (quoting 18 U.S.C. § 3553(a)), and therefore was substantively unreasonable. To

establish substantive unreasonableness, however, Melvin bears a “heavy burden.” United




       1
         The District Court had jurisdiction under 18 U.S.C. § 3231 and we have jurisdic-
tion under 28 U.S.C. § 1291. This Court reviews the “substantive reasonableness of a dis-
trict court’s sentence upon revocation of supervised release for abuse of discretion.”
United States v. Doe, 617 F.3d 766, 769 (3d Cir. 2010).

                                             2
States v. Clark, 726 F.3d 496, 500 (3d Cir. 2013) (citations omitted). We will “not sub-

stitute our judgment for the [district] court’s,” United States v. Bungar, 478 F.3d 540, 543

(3d Cir. 2007), unless “no reasonable sentencing court would have imposed the same sen-

tence . . . for the reasons the district court provided,” United States v. Tomko, 562 F.3d

558, 568 (3d Cir. 2009) (en banc).

       Melvin cannot make that showing for two reasons. First, after “meaningful con-

sideration” of the § 3553(a) factors, id., the District Court reasonably concluded that “to

impose a sentence that is simply concurrent” would not “reflect[] the seriousness of what

occurred here” or “provide just punishment that would deter [Melvin] and deter others.”

AA55. Melvin’s actions were not only serious but reflected a pattern of significant

breaches of trust: He violated the terms of his supervised release on multiple occasions,

including by distributing drugs less than two years after his initial release from prison. In

addition to these violations, he was also convicted of unlawful weapons possession in re-

lation to the commission of an armed robbery, which involved the shooting deaths of two

people. Under these circumstances, a consecutive sentence was appropriate “to sanction

the defendant’s breach of trust while taking into account, to a limited degree, the serious-

ness of the underlying violation and the criminal history of the violator.” Bungar, 478

F.3d at 544 (internal quotation marks and citation omitted).

       Second, “[s]entences that fall within the applicable Guidelines range,” as the one

here did, “are more likely to be reasonable than those that do not,” United States v. Foun-

tain, 792 F.3d 310, 322 (3d Cir. 2015). Guidelines § 7B1.3(f) expressly provides that

“[a]ny term of imprisonment imposed upon the revocation of . . . supervised release shall

                                              3
be ordered to be served consecutively to any sentence of imprisonment that the defendant

is serving, whether or not the sentence of imprisonment being served resulted from the

conduct that is the basis of the revocation.” U.S. Sent’g Guidelines Manual § 7B1.3(f)

(U.S. Sent’g Comm’n 2009). The imposition of Melvin’s sentence therefore aligned with

Section 7B1.3(f)’s “strong preference for a consecutive sentence in precisely the scenario

encountered here.” United States v. Banks, 743 F.3d 56, 58–59 (3d Cir. 2014).

      In short, the District Court considered the § 3553(a) factors and Melvin’s argu-

ment for a concurrent sentence but concluded, based on his recidivist history and the Sen-

tencing Guidelines, that a consecutive sentence was warranted. We cannot say that “no

reasonable sentencing court” would have reached the same conclusion. Tomko, 562 F.3d

at 568. Thus, under our “highly deferential” standard of review, Bungar, 478 F.3d at

543, the 14-month consecutive sentence imposed by the District Court was not substan-

tively unreasonable.

II.   Conclusion

      For the foregoing reasons, we will affirm the sentence imposed by the District Court.




                                            4